Title: From Benjamin Franklin to [Vergennes], [after 14 February 1779]
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


[after February 14, 1779]
M. Franklin se trouve dans une Position aussy facheuse que penible, & a la quelle les Circonstançes du Comerçe ajoutent beaucoup; en ce que le peu d’Envoys qui echappent aux Ennemis, ne lui parviennent pas, ou ne lui sont d’aucun Secours: Si ils sont en Tabacs, Les Fermiers Genereaux les reclament avec raison; & si ce sont des ris, ou tout autre Denrée, M. De Beaumarchais s’en empare, a cause des Sommes qu’il pretend lui être duës par le Congrès. Je dis qu’il pretend, parceque M. Franklin n’a ny ordre ni fonds pour le payer, ni même de preuve qui lui soit dut.
Comme il devient de necessité aujourdhui, que les Fonds envoiés par le Congrès passent a leur destination directe, M. Franklin a recours, pour cela, à l’Administration parce qu’outre quelle connoit l’importançe de cette destination, pour pouvoir faire façe a ce que la Politique exige, ainsi que la foy des Engagemens; il la croit a même de pouvoir apporter un remede aussi sur qu’efficace pour ce qui regarde M. de Beaumarchais, en faisant compensation de ce qui peut lui être dû par le Congrès avec ce que le Gouvernement peut devoir au Congrès pour les fraix de sa Flotte a Boston.

M. Franklin espere que sa Demande ne sera pas trouvée indiscrete, vû les circonstançes actuelles, & qu’il n’a dailleurs pas le tems de prendre d’autres Arrangemens; celui cy suplée au deffaut de Moyens du Moment, & satisfait a L’Equité, comme a l’Interret des deux Nations.
 
    In Franklin’s hand: Ask Mr. Grand for a Copy of the Memoire that was sent.
